Citation Nr: 9900741	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda and peripheral neuropathy of the legs, feet, and hands, 
claimed as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from February 1971 to November 1973.  He served in Vietnam 
and his decorations include the National Defense Service 
Medal and the Vietnam Service Medal with 1 bronze service 
star. 

This appeal arises before the Board of Veterans Appeals 
(Board) from a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for peripheral neuropathy of the legs and hands and 
for porphyria cutanea tarda.  By this same rating action, 
service connection was denied for tinnitus.  

The record indicates that the veteran requested a personal 
hearing before a hearing officer at the St. Petersburg RO.  
He canceled the initial hearing which was scheduled for 
September 1997, and at his request, a videoconference hearing 
was scheduled for October 1997.  He then canceled the October 
1997 hearing, and another videoconference hearing was 
scheduled for February 1998.  The veteran failed to report 
for that hearing, and there is no indication from the record 
as to the reasons therefor.  The Board has construed the 
veterans failure to appear for the February 1998 hearing as 
a withdrawal of his hearing request, and it is accordingly 
found that no further action is required in this regard.  


FINDINGS OF FACT

1.  There is no medical evidence of record which shows that 
the veteran has ever been treated or diagnosed with porphyria 
cutanea tarda or peripheral neuropathy.  

2.  A current diagnosis or manifestation for tinnitus is not 
shown by the evidence of record.  




CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of Agent 
Orange exposure, to include porphyria cutanea tarda and 
peripheral neuropathy of the legs, feet, and hands, is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1137, 5107(a) 
(West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1137, 5107(a) 
(West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309 (e) (1998). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Service connection for residuals of Agent Orange exposure

The veteran claims that he developed porphyria cutanea tarda 
and peripheral neuropathy of the legs, feet, and hands, as a 
result of his exposure to Agent Orange during his period of 
active duty in Vietnam.  He contends that both of these 
disabilities were initially manifested, or became 
apparent in 1981.  

The available service medical records include only the 
reports of an October 1969 pre-induction examination and a 
February 1971 induction examination.  These reports are 
negative for defects or abnormalities relevant to porphyria 
cutanea tarda or peripheral neuropathy of the legs, feet, and 
hands.  

In a September 1996 letter, the RO asked that the veteran 
provide information regarding all dates and places where he 
received treatment for the disabilities claimed as a result 
of Agent Orange exposure, to specifically include treatment 
before and after discharge from service.  In response, the 
veteran indicated that he had been examined at the VA Medical 
Center in Gainesville, Florida, in 1981.  No other 
information was provided with regard to dates and location 
for treatment for the claimed disabilities.  

The record indicates that the RO attempted to obtain the 
veterans records from the VAMC in Gainesville on several 
occasions, and this facility responded that no records were 
available for the veteran.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the evidence of record, the Board is of the 
opinion that the veteran has failed to submit evidence of a 
well grounded claim for service connection for porphyria 
cutanea tarda and for peripheral neuropathy of the legs, 
feet, and hands, claimed as secondary to Agent Orange 
exposure.  Specifically, there is no evidence of record 
showing complaints or treatment for the claimed disabilities 
either during service or at any time following the veterans 
discharge from active duty.  

Furthermore, there is no competent medical evidence of record 
showing current diagnoses for either porphyria cutanea tarda 
or for peripheral neuropathy.  In order to warrant a grant of 
service connection, a claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent proof of a present disability there can be 
no valid claim).  At the present time, the record does not 
include medical proof of the existence of the disabilities 
which the veteran claims are related to Agent Orange 
exposure.  As a result, the requirements for a well grounded 
claim have not been met, and the claim for service connection 
for porphyria cutanea tarda and peripheral neuropathy of the 
legs, feet, and hands must be denied.  

The Board notes that the RO requested that the veteran 
provide information regarding the dates and location of his 
post-service treatment for all claimed disabilities; however, 
he failed to provide any information beyond his assertion 
that he was examined in 1981 at the Gainesville VAMC.  In 
addition, he failed to report for a hearing which was 
scheduled (for the third time) in February 1998.  The U.S. 
Court of Veterans Appeals (Court) has held that the duty to 
assist the veteran is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the 
veteran has not met the initial evidentiary burden which is 
required to make his claim well grounded.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  The RO fulfilled this 
obligation in the March 1997 statement of the case, which 
informed the veteran that there was no basis in the available 
evidence of record to establish service connection for 
peripheral neuropathy and porphyria cutanea tarda.  


Service connection for tinnitus

The report of an October 1969 pre-induction examination shows 
that the veterans ears were clinically evaluated as normal, 
and on the October 1969 report of medical history, he 
indicated that he did not have and had never had ear trouble.  
The report of the veterans February 1971 induction 
examination shows that his ears were clinically evaluated as 
normal, and on the report of medical history, he indicated 
that he did not have and had never had ear trouble.  

A separation examination for the veteran is not of record.  

In a letter dated September 1996, the RO informed the veteran 
that it would be necessary for him to submit information 
regarding all dates and places where he received treatment 
for the claimed disabilities.  In response, the veteran 
submitted a statement (received November 1996) in which he 
indicated that tinnitus in both ears became apparent 
approximately 10 years before, or in 1986.  The veteran also 
indicated that he had been examined at the Gainesville VA 
Medical Center in 1981.  

The record reflects that the RO attempted to obtain records 
for the veteran from the VAMC in Gainesville on several 
occasions, with a negative response each time.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for tinnitus.  Specifically, 
there is no evidence showing complaints or treatment for 
tinnitus either during service or at any time since the 
veterans discharge from active military duty.  

In addition, there is no competent medical evidence which 
shows a diagnosis for tinnitus or that tinnitus is currently 
manifested.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent proof of a present disability there can be 
no valid claim).  In this case, the veteran has not 
presented any evidence showing that he has the claimed 
disability.  As such, the requirements for a well grounded 
claim have not been satisfied, and the veterans claim for 
service connection for tinnitus must be denied.  

The Board notes that the RO requested that the veteran 
provide information regarding the dates and location of his 
post-service treatment for all claimed disabilities; however, 
he failed to provide any information beyond his assertion 
that he was examined in 1981 at the Gainesville VAMC.  In 
addition, he failed to report for a hearing which was 
scheduled (for the third time) in February 1998.  The U.S. 
Court of Veterans Appeals (Court) has held that the duty to 
assist the veteran is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the 
veteran has not met the initial evidentiary burden which is 
required to make his claim well-grounded.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  The RO fulfilled this 
obligation in the March 1997 statement of the case, in which 
the veteran was notified of the need for evidence which 
demonstrates the existence of the claimed condition and its 
possible relationship to service.   


ORDER

As a well grounded claim has not been presented, service 
connection is denied for porphyria cutanea tarda and 
peripheral neuropathy of the legs, feet, and hands, claimed 
as secondary to Agent Orange exposure.  

As a well grounded claim has not been presented, service 
connection is denied for tinnitus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
